Title: The Colonist’s Advocate: IV, 15 January 1770
From: Colonist’s Advocate
To: 


To assume the Title of the Colonist’s Advocate, is to undertake the Defence of Three Millions of the most valuable Subjects of the British Empire, against Tyranny and Oppression, brought upon them by a wrong-headed Ministry. It is to call the Attention of Government to the Injuries of the brave and free Emigrants from these Realms, who first, without the least Charge to us, obtained, and have, for many Years, at the Expence of their Sweat and their Blood, secured for themselves, and the Mother Country, an unmeasurable Territory, from whence Riches, Power, and Honour have, for many Centuries, been flowing in upon us; and (had not the evil Genius of England whispered in the Ear of a certain Gentleman, “George! be a Financier”) would, for Ages to come, have continued to flow in the same happy Channel. I beg Justice for those brave People, who, in Confidence of our Protection, left their native Country, pierced into Woods, where no humanized Foot had, from the Creation, trod; who rouzed the deadly Serpent in his Hole, the Savage Beast in his Den, and the brutal Indian in his Thicket, and who have made us the Envy and the Terror of Europe. The Colonists have made our Merchants Princes, while themselves are, for the most Part, Farmers and Planters. They have employed our Hands, increased our People, consumed our Manufactures, improved our Navy, maintained our Poor, and doubled, or trebled our Riches. Our Exports to Pensylvania were,



£
  s.
  d.


In 1723,
15,992
19
4


In 1742,
75,295
3
4


In 1749,
238,637
2
10


In 1744, to all the Northern Colonies,
640,114
12
4


In 1748,
830,243
16
9


In 1754,
1,246,615
1
11



In 1758,
1,832,948
13
10


In 1744, to the West-India Islands,
796,112
17
9


In 1758,
877,571
19
11


Is not this a stupendous Mart for British Manufactures? But if this was not getting [rich] fast enough by our Colonies, let us proceed a little farther.
By the Easiness of settling and maintaining a Family in America, it is found, that the People do, merely by natural Population, exclusive of Additions from Europe, from whence great Numbers are continually emigrating double their Numbers every twenty Years. If, therefore, in 1758, our Exports
  

  To the American Continent, were
1,832,948
13
10


  And to the Islands,
877,571
  19
  11


  Together,
  2,710,520
  13
  9


Supposing the Exports to the Islands not to increase, but to continue the same; by the mere Increase of the People on the Continent, our Exports to both Islands and Continent, might have been expected in 1778, only seven Years hence, to amount to £4,543,469 7s. 7d. But the above Figures shew, that our Exports do much more than double themselves every twenty Years, and that the Demands of the Colonists, for our Manufactures, have grown as the Wealth and Luxury of the Colonists has increased. It is certain, that, in a short Time, the Colonies would have wanted more of our Luxuries and Manufactures, than all the working Hands in the Mother-Country could have furnished. Instead of which, in an accursed Hour comes, to use my Lord Chatham’s Expression, “A wretched Financier boasting, that he can bring into the Treasury a Pepper-Corn, at the Risque of Millions to the Nation.” Let the Day of his Birth be a Darkness! For, what, in the Name of all that is voracious and insatiable, what would the Taxers of our Colonies have? Does not all the Wealth of these industrious People already centre in Britain? Would our Financiers have more than their All? Supposing the Colonists ever so willing to submit to Taxation without Representation, and that they could command a Sufficiency of Money for the Purpose, neither of which is their Case, what should we gain by having a Pittance from them in the Shape of Taxes? We should only have their All in two Ways, instead of one; a Part in the Commercial Way, and the Remainder in Payment of Taxes: But, if by wresting from them, unjustly, a pitiful Pittance in the Form of a Tax, while we may, with a Good-will, obtain Millions on Millions by fair Commerce; if, by such dirty Doings, we are to enrage them against us; if, by a few Cutters stationed to prevent their Trade on the Spanish Main, and, by making a few Places for our needy Court-Danglers, we are to force them into Resolutions against our Manufactures, and hasten them into working for themselves, hundreds of Years before the Time, how do we shew ourselves wiser than the Savages of Louisiana, who, to come at the Fruit, cut down the Tree?
